DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:
In claim 1, line 19, the punctuation should be changed from a comma to a semicolon.  Claims 19 and 20 require a similar correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, exemplary claim 1 in line 10 recites, “extracted features” however in line 7 had previously recited “extracting one or more features.”  It is unclear if this is the 
Specifically, exemplary claim 1 in line 10 recites, “a list of predefined expressions” twice.  It is unclear if this is the same element, a different element, or related elements.  The same issue exists in the other independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 8-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlin et al. (hereinafter Erlin), Text Message Categorization of Collaborative Learning Skills in Online Discussion Using Support Vector Machine, in view of Bonatti et al. (hereinafter Bonatti), Effect of Part-of-Speech and Lemmatization Filtering in Email Classification for Automatic Reply, further in view of Raghunathan et al. (hereinafter Raghunathan), U.S. Patent Application Publication 2015/0088593, further in view of Caufield, U.S. Patent 6,847,731.
Regarding Claim 1, Erlin discloses a computer-implemented method for classifying social media inputs comprising: 
acquiring one or more social media inputs from one or more social media platforms [“document from online discussion” pg. 296, col. 2, line 24]; 

extracting one or more features from the cleaned one or more social media inputs [“a feature vector” pg. 297, col. 1, line 14]; and 
classifying, by a trained classifier, the social media inputs into predefined categories using the extracted one or more features [“text classifier” pg. 298, col. 1, line 27; “8 categories” pg. 298, col. 2, line 30; Table I], wherein the classifying comprises: 
calculating probabilities that extracted features from a first social media input from the one or more social media inputs belong to each of the predefined categories [“Bayesian network” pg. 295, col. 2, line 7; “each of the following numbers is the discriminated values for each of the n categorization” pg. 299, col. 1, lines 34-35]; and 
selecting a predefined category having a highest probability [“Bayesian network” pg. 295, col. 2, line 7; “each of the following numbers is the discriminated values for each of the n categorization” pg. 299, col. 1, lines 34-35].
However, Erlin fails to explicitly disclose wherein cleaning the one or more social media inputs comprises removing any nouns using part-of-speech (POS) tagging.
Bonatti discloses wherein cleaning the one or more social media inputs comprises removing any nouns using part-of-speech (POS) tagging [“A POS Tagger filter can be applied to the studied corpora to remove classes of words considered irrelevant or noise to text classification (such as verbs, nouns adjectives, etc.).” pg. 2, col. 1, lines 31-34].

Given the advantage of removing irrelevant or noise from data, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, while Erlin discloses comments, complaints, and queries [“Inform” “Discuss” and “Request” Table I], Erlin fails to explicitly disclose wherein the predefined categories comprise: 
comments, comprising consumers' opinions or feedbacks regarding a purchased product or service received from a provider; 
complaints, comprising statements or expressions of unsatisfactory and discontent regarding a purchased product or service rendered by a provider; and 
queries, comprising requests for information about a product or service.
Raghunathan discloses wherein the predefined categories comprise: 
comments, comprising consumers' opinions or feedbacks regarding a purchased product or service received from a provider [“feedback” “post or comment for at least a brand or product” Abstract]; 
complaints, comprising statements or expressions of unsatisfactory and discontent regarding a purchased product or service rendered by a provider [“complaint” “post or comment for at least a brand or product” Abstract]; and 
queries, comprising requests for information about a product or service [“information request” “post or comment for at least a brand or product” Abstract].

Given the advantage of categorizing social media posts into useful categories, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, while Erlin implicitly discloses the limitation through the disclosure of Bayesian classification, Erlin fails to explicitly disclose wherein the extracted one or more features are variables associated with a feature space that is divided into different parts corresponding to the predefined categories, wherein collections of variables for each part of the feature space are mutually exclusive, wherein a collection of variables corresponding to a predefined category is associated with a list of predefined expressions, wherein a probability of a variable to be associated with a first category from the predetermined categories is the highest as compared to the other categories when the variable is associated with one of the expressions from a list of predefined expressions corresponding to the first category.
Caulfield discloses wherein the extracted one or more features are variables associated with a feature space that is divided into different parts corresponding to the predefined categories, wherein collections of variables for each part of the feature space are mutually exclusive, wherein a collection of variables corresponding to a predefined category is associated with a list of predefined expressions, wherein a probability of a variable to be associated with a first category from the predetermined 
It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, and Caulfield before him before the effective filing date of the claimed invention, to modify the combination to incorporate the specific probabilistic classification approach of Caulfield.
Given the advantage of classifying social media posts, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses comprising selecting the predefined categories [“8 categories” pg. 298, col. 2, line 30; Table I].

Regarding Claim 4, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses wherein cleaning the one or more social 

Regarding Claim 6, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses wherein cleaning the one or more social media inputs comprises removing any stop words [“stop word removal” pg. 297, col. 2, line 12].

Regarding Claim 8, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses wherein extracting the one or more features comprises identifying the one or more features from the cleaned one or more social media inputs using term frequency and inverse document frequency (TF-IDF) weighting [“TF.IDF method” pg. 298, col. 1, line 19].

Regarding Claim 9, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses wherein the extracted one or more features comprises an n-gram [“Tokenization” pg. 297, col. 1, line 21].

Regarding Claim 11, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses comprising presenting the classification result to a user via a user interface [“output.txt” pg. 299, col. 1, line 31].



Regarding Claim 15, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses comprising training one or more classifiers using a training data set retrieved from a database, wherein each of the social media inputs of the training data set is labeled and assigned to one of the plurality of predefined categories [“Training a text classifier based on supervised learning” pg. 299, col. 1, line 19].

Regarding Claim 16, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 15.  Erlin further discloses wherein the one or more classifiers comprises Random Forest, Naive Bayes [pg. 295, col. 2, line 7], Logistic Regression and Support Vector Machine (SVM) [pg. 295, col. 2, line 17].

Regarding Claim 17, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 16.  Erlin further discloses wherein a classifier having the highest accuracy score is selected from the one or more trained classifiers [“text classifier” pg. 

Regarding Claim 18, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 15.  Erlin further discloses wherein the each of the classifiers comprises a feature space which is divided into different parts, wherein each of the categories occupies a part of the feature space and each part of the feature spaces includes a collection of variables [“SVM” pg. 295, col. 2, line 17].

Claim 19 is rejected on the same grounds as claim 1.  Erlin further discloses removing stop words [“stop word removal” pg. 297, col. 2, line 12]; wherein the categories comprise comments, complaints, and queries [“Inform” “Discuss” and “Request” Table I].

Claim 20 is rejected on the same grounds as claims 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlin, Bonatti, Raghunathan, and Caulfield, further in view of Lumer, U.S. Patent Application Publication 2012/0001919.
Regarding Claim 3, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.
However, Erlin fails to explicitly disclose wherein acquiring the one or more social media inputs comprises acquiring the social media inputs from the one or more social media platforms via an application programming interface (API).

It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, and Lumer before him before the effective filing date of the claimed invention, to modify the combination to incorporate the API of Lumer.
Given the advantage of using an API for easy social media data extraction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlin in view of Erlin, Bonatti, Raghunathan, and Caulfield, further in view of Enxox, Removing Emoji Code, further in view of Drews et al. (hereinafter Drews), U.S. Patent 8,990,327, further in view of Bargeron et al. (hereinafter Bargeron), U.S. Patent 7,475,061.
Regarding Claim 5, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 1.  Erlin further discloses wherein the redundant elements comprise stop words [“stop word removal” pg. 297, col. 2, line 12].
However, Erlin fails to explicitly disclose wherein the redundant elements comprise emojis.

It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield and Enxox before him before the effective filing date of the claimed invention, to modify the combination to incorporate emoji removal of Enxox.
Given the advantage of removing noise from text data, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Erlin fails to explicitly disclose wherein the redundant elements comprise special characters, Uniform Resource Locators (URLs).
Drews discloses wherein the redundant elements comprise special characters, Uniform Resource Locators (URLs) [“any tokens comprising uniform resource locators (URLs) or special characters (e.g., “@”, “?”, and “!”) are then removed” col. 4, lines 41-43].
It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, Enxox, and Drews before him before the effective filing date of the claimed invention, to modify the combination to incorporate URL and special character removal of Drews.
Given the advantage of removing noise from text data, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Erlin fails to explicitly disclose wherein the redundant elements comprise pictures.

It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, Enxox, Drews, and Bargeron before him before the effective filing date of the claimed invention, to modify the combination to incorporate image removal of Bargeron.
Given the advantage of removing noise from data, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Erlin fails to explicitly disclose wherein the redundant elements comprise nouns.
Bonatti discloses wherein the redundant elements comprise nouns [“A POS Tagger filter can be applied to the studied corpora to remove classes of words considered irrelevant or noise to text classification (such as verbs, nouns adjectives, etc.).” pg. 2, col. 1, lines 31-34].
It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, Drews, Bargeron, and Bonatti before him before the effective filing date of the claimed invention, to modify the combination to incorporate noun removal of Bonatti.
Given the advantage of removing noise from data, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlin, Bonatti, Raghunathan, and Caulfield, further in view of Mukherjee et al. (hereinafter Mukherjee), U.S. Patent 7,672,987.
Regarding Claim 13, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 12.
However, Erlin fails to explicitly disclose wherein the user interface is configured to allow the user to manually revise the assigned predefined category of the social media input to another predefined category.
Mukherjee discloses wherein the user interface is configured to allow the user to manually revise the assigned predefined category of the social media input to another predefined category [“given to the user for correction” “user's feedback is also incorporated as examples for retraining” col. 10, lines 10-12].
It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, and Mukherjee before him before the effective filing date of the claimed invention, to modify the combination to incorporate user feedback and retaining of Mukherjee.
Given the advantage of increasing the accuracy of the model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 14, Erlin, Bonatti, Raghunathan, and Caulfield disclose the method of claim 13.
However, Erlin fails to explicitly disclose wherein the social media input with a revised category is tagged and re-used in re-training of one or more classifiers.

It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, and Mukherjee before him before the effective filing date of the claimed invention, to modify the combination to incorporate user feedback and retaining of Mukherjee.
Given the advantage of increasing the accuracy of the model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlin, Bonatti, Raghunathan, and Caulfield, further in view of Stopwords.
Regarding Claim 21, Erlin, Bonatti, Raghunathan, and Caulfield disclose the system of claim 19. 
However, while Erlin discloses stop words such as “are,” “is,” the,” and “a,” Erlin fails to explicitly disclose wherein the stop words comprise: "is," "the," "that," "at," and "which.”
Stopwords discloses wherein the stop words comprise: "is," "the," "that," "at," and "which" [Default English stopwords list].
It would have been obvious to one having ordinary skill in the art, having the teachings of Erlin, Bonatti, Raghunathan, Caulfield, and Stopwords before him before 
Given the advantage of removing stop words, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues Erlin fails to disclose calculating probabilities that extracted features from a first social media input from the one or more social media inputs belong to each of the predefined categories.  Examiner disagrees for at least the following reasons.
Applicant argues that Erlin does not disclose probabilities for classification.  However, Erlin discloses Bayesian classification as indicated in the rejection.  Bayesian classification calculates probabilities based on the extract features in order to determine in which category the social media would be classified.  For at least this reason, the rejection is maintained.
Concerning the arguments related to the newly amended limitation at the end of claim 1, Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123